Opinion issued November 19, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-19-00455-CV
                             ———————————
IN RE STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                         Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, State Farm Mutual Automobile Insurance Company, has filed a

petition for writ of mandamus, seeking to have this Court vacate the respondent

district court’s order which denied a plea in abatement.1


1
      The underlying case is Giselle Fuller, Individually, and as Next Friend of A.S. and
      S.S., minors, Joseph Siller and Egla Fuller v. Fredis Leonel Ruiz Nataren and
      State Farm Automobile Insurance Company, cause number 2019-14015, pending
      in the 270th District Court of Harris County, Texas, the Honorable Dedra Davis
      presiding.
      We deny relator’s petition for a writ of mandamus. See TEX. R. APP. P.

52.8(a). We dismiss all other pending motions as moot.



                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                       2